NUMBER 13-12-00387-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RICHARD CHARLES HORN JR.,                                                   Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                          of DeWitt County, Texas.



                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                    Memorandum Opinion Per Curiam

      Appellant, Richard Charles Horn Jr., attempts to appeal his conviction for

burglary of a habitation. The trial court has certified that this “is a plea-bargain case,

and the defendant has NO right of appeal,” and “the defendant has waived the right of

appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On June 13, 2012, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to

the existence of any amended certification.

       On July 17, 2012, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right

of appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly,

this appeal is DISMISSED.

                                                   PER CURIAM


Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of July, 2012.




                                               2